[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 05-13895                     MAY 18, 2006
                           Non-Argument Calendar              THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                     D. C. Docket No. 04-21627-CV-WMH

JANE DOE,


                                                         Plaintiff-Appellant,

                                     versus

ROYAL CARIBBEAN CRUISES, LTD.,

                                                         Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (May 18, 2006)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Jane Doe appeals the District Court’s order compelling arbitration in this
case. We hold that the District Court did not err in compelling arbitration in the

Philippines because there was an enforceable arbitration agreement between the

parties, and it is not apparent that Doe is precluded from having her claims

arbitrated in the Phillippines. See Bautista v. Star Cruises, 396 F.3d 1289, 1302-03

(11th Cir.), cert. dismissed, ___ U.S. ___, 125 S. Ct. 2954, 162 L. Ed. 2d 884

(2005). We do reserve jurisdiction to remand this case for trial if Doe’s claim that

she has no forum to arbitrate all of her claims in the Philippines proves to be

correct. See Acosta v. Norwegian Cruise Line, Ltd., 303 F. Supp. 2d 1327, 1332

(S.D. Fla. 2003) (retaining jurisdiction to remand the action to a Florida state court

in the event the Philippine tribunal rejected the claim).

      AFFIRMED.




                                           2